Citation Nr: 1035682	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  09-36 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The Veteran had active service from January 1973 to December 
1974.

The Veteran's appeal as to the issue listed above arose from a 
December 2008 decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Detroit, Michigan.  

In March 2010, the Veteran was afforded a hearing before the 
undersigned, the Acting Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).


REMAND

During the hearing before the undersigned, the appellant 
identified relevant and pertinent outstanding VA outpatient 
treatment records.  Following the hearing, those records were 
obtained and associated with the claims folder.  When additional 
evidence is received, the Veteran has the right to have such 
considered by the RO in the first instance.  The guarantees his 
right to "one review" on appeal.  Here, the Veteran has not 
waived his right to initial review of the evidence by the RO.  
See generally, 38 C.F.R. § 20.1304; Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  In view of the above, 
and to avoid any prejudice to the Veteran (see Bernard v. Brown, 
4 Vet. App. 384 (1995)), the matter on appeal must be returned to 
the RO for consideration of the claim in light of all additional 
evidence added to the record since the July 2009 Statement of the 
Case.  

The Veteran underwent a VA examination in October 2008.  Therein, 
he complained that he was "mistreated" during service, that he 
had been given several nonjudicial punishments (Article 15s) and 
other disciplinary measures, and that his superiors were "nasty, 
ugly and mean people."  The examiner noted that he negatively 
dwelled on his military experiences as a period of time when he 
felt frightened and threatened by superiors who had served in 
Vietnam and had been exposed to combat and violence, that he 
appears to have had difficulty conforming to the expectations of 
military training and service, and that he externalized the 
factors resulting in his discharge.  The examiner further noted 
that the Veteran's emotional state in the ensuing years has been 
retrospectively viewed, with use of crack cocaine off and on 
between 2006 and 2008, and that therefore an etiological opinion 
could not be provided "without resort to mere speculation." 

The Court recently stated that before the Board can rely on an 
examiner's conclusion that an etiology opinion would be 
speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 
(2010).  Here, although the Board can certainly surmise why the 
examiner was unable to render the opinion without resort to 
speculation, the Board, however, is not permitted to make 
unsubstantiated medical conclusions.  See Colvin v. Derwinski, 
Vet. App. 171, 175 (1991).

Once VA undertakes the effort to provide an examination for a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. 
App. 46 (2007); Cf. Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

With respect to medical examinations, the Court has held that "a 
medical opinion ... must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The Court has also indicated that in evaluating the medical 
opinion evidence, (1) the testimony is based upon sufficient 
facts or data; (2) the testimony is the product of reliable 
principles and methods; and (3) the expert witness has applied 
the principles and methods reliably to the facts of the case.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board acknowledges that there are cases when an examiner is 
unable to render a medical opinion due to limits to the most 
current medical knowledge.  Here, however, the examiner did not 
include an analysis as to why he could not render a medical 
opinion.  As such, clarification is necessary prior to further 
consideration of this matter by the Board.  In addition, on 
remand the examiner will also have the benefit of reviewing the 
newly submitted VA outpatient treatment records.   

Finally, the Board notes that while this matter is being remanded 
for additional medical opinion, the Veteran is reminded that it 
remains his responsibility to submit evidence to support his 
claim.  38 U.S.C.A. § 5107(a).  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner 
who conducted the October 2008 examination.  
Following a review of this remand directive, 
and after any further review of the Veteran's 
claims file, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e. a 50 percent probability 
or better) that any psychiatric disability is 
due to or the result of the Veteran's active 
military service.  The examiner should not 
invoke the phrase "without resort to mere 
speculation" without first explaining the 
basis for such an opinion.  

2.  After the development requested has been 
completed, the RO/AMC must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.  

3.  After completing the requested actions 
and any additional notification and/or 
development action deemed warranted, the 
RO/AMC must readjudicate the claim of service 
connection for an acquired psychiatric 
disability.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative a supplemental 
statement of the case, to include 
consideration of the evidence added to the 
claims file since the July 2009 statement of 
the case, and afford them an opportunity to 
respond.  Thereafter, the appeal must be 
returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


